Title: From John Adams to Oliver Wolcott, Jr., 14 April 1797
From: Adams, John
To: Wolcott, Oliver, Jr.



Philadelphia April 14. 1797

The President of the United States, requests the Secretary of the Treasury to take into his consideration the following Questions, and make report of his opinion in writing. Viz.
1st. Whether the refusal to receive Mr Pinckney and the rude orders to quit Paris, and the Territory of the Republic with Such circumstances of Indignity, Insult, and Hostility as we have been informed of are Bars to all further measures of Negotiation? Or in other words will a fresh Mission to Paris be too great an Humiliation of the American People in their own Sense, and that of the world?
2d. If another Mission be admissible, can any part and what parts or articles of the Treaty of amity & Commerce with Great Britain be offered to France or ultimately conceded to that Power in Case of necessity if demanded by her?
3d. What Articles of the Treaty of Alliance and of the Treaty of Commerce with France should be proposed to be abolished?
4th. Whether it will be prudent to say any thing Concerning the Consular Convention with that Power—and if it will what Alterations in it Should be proposed—
5th. whether any new articles such as are not Contained in Either of our Treaties with France or England Shall be proposed or Can be agreed to if proposed to the French Government?
6th. what Documents Shall be prepared to send to France as Evidence of Insults, and Injuries committed against the Commerce of the United States by French Ships of War, or privateers or by French Commissioners, Agents, Officers or Citizens?—
7th. In what Terms shall remonstrances against spoliations of property Capture of Vessels, Imprisonment of Masters and Mariners, Cruelties, Insults and Abuses of Every Kind to our Citizens, be Made.
8th. In what Terms Shall restitution, Reparation, Compensation and Satisfaction be demanded for such Insults, and Injuries
9. Shall demand be Made of payment to our Citizens for property, purchased by the French Government in Europe, or in the East or West Indies
10th.  Shall demand be Made of the French Government of payment for Vessels and Cargoes Captured and Seized whether by Ships of War or private Ships.
11th. Shall any Commissions of Inquiry and Examination like that with England be agreed to?—
12. What Articles in the British Treaty can be offered to France, without Compensation, and what with Compensation, and what Compensation Shall be demanded?
13. Shall a Project of a New Treaty abolishing the Old Treaties and Consular Convention be proposed to France?
14. Shall Such a Project with a Project of Instructions to the Minister be proposed and laid before the Senate for their Advice and Consent before they be sent to Europe.

John Adams